' C?Se 2:15-cv-00058-S|L Document 94 Filed 03/26/19 Page 1 of 5 Page|D #: 2195
3-

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

.......................................................... X
ADAN ABREU,
Plaintiff,
MM§HEEI
- against - 15-CV-58 (SIL)
VERIZON NEW YORK, INC., DAVID
LUCAS, THOMAS BOLGER and
RICHARD FRANCIS,
Defendants.
...... _--_ X
LIABILITY

I. PRELIMINARY QUESTION APPLICABLE TO PLAINTIFF’S
DISCRIMINATION AND RETALIATION CLAIMS

1. Did the plaintiff prove by a preponderance of the evidence that defendants
subjected him to an adverse employment action?

YES 21 No_

If your answer to Question 1 is “Yes,” proceed directly to Question 2. If your
answer to Question 1 is “No,” you have reached a verdict and you need go no
further. Please sign and date this Verdict Sheet and inform the Courtroorn
Deputy that your deliberations are complete and that you have reached a verdict.

COURT EXH|BIT

4

;___4_____/

Case 2:15-cV-OOO58-S|L Document 94 Filed 03/26/19 Page 2 of 5 Page|D #: 2196
. s

,p `

II. QUESTIONS APPLICABLE TO PLAINTIFF’S DISCRIMINATION
CLAIMS ONLY

 

A. Title VII Section 1981 and the New York Law: Cor orate Liabilit

2. Did the plaintiff prove by a preponderance of the evidence that his race, color

or national origin was a motivating factor in Verizon’s decision to subject him
to an adverse employment action?

YEs X_ No__

If your answer to Question 2 is “Yes,” proceed directly to Question 3. If your

answer to Question 2 is “No,” skip Questions 3 and 4 and proceed directly to
Question 5.

B. Section 1981: Individual Liabilit_v

3. Did the plaintiff prove by a preponderance of the evidence that David Lucas,

Thomas Bolger or Richard Francis were personally involved in the
discriminatory conduct?

a) David Lucas YES NO 2 §
b) Thomas Bolger YES NO 2_<_
c) Richard Francis YES 2§ NO___

Proceed to Question 4.

C. The New York Law: Individual Liabilit

 

4. Did the plaintiff prove by a preponderance of the evidence that David Lucas,
Thomas Bolger or Richard Francis aided and abetted Verizon or any Verizon
employee by personally participating in the discriminatory conduct?

a) David Lucas YES L No

b) Thomas Bolger Y`ES NO >(

z l gass 2:15-cV-OOO58-S|L Document 94,. Filed 03/26/19 Page 3 of 5 Page|D #: 2197

c) Richard Francis YES 2§ NO
Proceed to Question 5.

III. QUESTIONS APPLICABLE TO PLAINTIFF’S RETALIATION CLAIMS
ONLY

A. Title VII. Section 1981 and the New York Law: Corporate Liabilitv

5. Did the plaintiff prove by a preponderance of the evidence that he engaged in
protected activity that Was a “but-for” cause of an adverse employment

action?
YES X NO

If your answer to Question 5 is “Yes,” proceed directly to Question 6'. If your
answer to Question 5 is “No,” and your answer to Question 2 is also “No,” you
have reached a verdict and you need go no further. Please sign and date this
Verdict Sheet and inform the Courtroom Deputy that your deliberations are
complete and that you have reached a verdict If, however, your answer to
Question 5 is “No,” and your answer to Question 2 is "Yes,” proceed directly to
Question 8.

B. Section 1981: Individual Liabilit§;

6. Did the plaintiff prove by a preponderance of the evidence that David Lucas
or Thomas Bolger were personally involved in the retaliatory conduct?

a) David Lucas YES x NO
b) Thomas Bolger YES NO X

Proceed to Question 7.

\ o

¢

Case 2:15-cV-OOO58-S|L Document 94 Filed 03/26/19 Page 4 of 5 Page|D #: 2198

o,;

C. The New York Law: Individual Liabilit

 

7. Did the plaintiff prove by a preponderance of the evidence that David Lucas
or Thomas Bolger aided and abetted Verizon or any Verizon employee by
personally participating in the retaliatory conduct?

a) David Lucas YES X NO

b) Thomas Bolger YES NO x

Proceed to question 8.
DAMAGES

8. Do you find that the plaintiff has proven, by a preponderance of the evidence,
that he is entitled to actual damages, in the form of lost overtime
compensation prior to his separation from Verizon, as a result of the
defendants’ discrimination and/or retaliation in violation of Title Vll, Section
1981 and/or the New York law?

YES _X_ No__

If you answered “Yes” to Question 8, state
below the amount that is to be awarded in
actual damages.

$ 55000
Proceed to question .9.

9. Do you find that the plaintiff has proven, by a preponderance of the evidence,
that he is entitled to compensatory damages for pain, suffering or emotional
distress that he experienced as a result of the defendants’ discrimination

and/or retaliation in violation of Title VII, Section 1981 and/or the New York
law?

YES)(_ No

If you answered “Yes” to Question 9, state
below the amount that is to be awarded in

y

Case 2:15-cv-OOO58-S|L Document 94 Filed 03/26/19 Page 5 of 5 Page|D #: 2199

l' ¢\ \,'

compensatory damages for pain, suffering or
emotional distress.

s '?50: Ooo
Proceed to Question 10.

10.If you answered “No” to both Question 8 and Question 9, you must award
nominal damages of $1 in the space below.

$

 

,__

 

Proceed to Question 11.

11.Do you find that the plaintiff has proven, by a preponderance of the evidence,
that he is entitled to punitive damages as a result of the defendants’
discrimination and/or retaliation in violation of Title VII, Section 1981 and/or

the New York law?
YES 2§ NO

If you answered “Yes” to Question 11, state
below the amount that is to be awarded in
punitive damages

$ .’1,850, oo<:')

 

Please sign and date this verdict sheet and inform the Courtroom Deputy that
your deliberations are complete and that you have reached a verdict.

 

Central Islip, New York
Marchz_§, 2019

